United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
DEPARTMENT OF AGRICULTURE,
INSPECTION OPERATIONS PROGRAM,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1044
Issued: October 20, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 22, 2016 appellant filed a timely appeal of a January 12, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision, dated April 17, 2015, to the filing of this appeal, pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3 the
Board lacks jurisdiction to review the merits of the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 29, 2006 appellant, then a 45-year-old inspector, filed an occupational disease
claim (Form CA-2) alleging that he experienced dry mouth, coughing, headaches, upset stomach,
chest pain, chest tightness, as well as nose and throat irritation due to a sharp smell in the air
while working. He indicated that the smell was unusual and it impacted his health.
In a report dated April 19, 2006, Dr. Tracy T. Phillips, an osteopath, indicated that
appellant reported exposure to ozone gases at work. Appellant listed his symptoms as
headaches, chest tightness, shortness of breath, and thickened saliva. Dr. Phillips reported that
appellant’s chest x-ray was normal and referred him to a pulmonologist.
Appellant’s supervisor completed a March 14, 2006 statement and noted that appellant
reported symptoms from exposure to high ozone levels at the employing establishment. He
advised that the employing establishment previously had a problem with an automated chlorine
system which resulted in a strong chlorine smell and eye burning for some employees. Both
ozone and chlorine were used to reduce the pathogens present in the slaughter environment.
OWCP accepted his claim on May 25, 2006 for exposure to unspecified gas, fume, or
vapor with a toxic effect and unspecified asthma with acute exacerbation. It authorized
compensation benefits from March 15 through April 4, 2006.
Appellant was transferred to another employing establishment facility on July 9, 2006
and reported additional symptoms. OWCP authorized compensation benefits from October 2
through November 25, 2006.
In a report dated April 4, 2006, Dr. Ali Al-Nashif, a Board-certified sleep specialist,
diagnosed reactive airway dysfunction syndrome and occupational asthma due to exposures to
ozone gas at the employing establishment. He noted that appellant wore a mask to work which
improved his symptoms. On September 7, 2006 Dr. Al-Nashif further diagnosed allergic
rhinitis, mild obstructive pulmonary function test, and possible obstructive sleep apnea. In a note
dated December 1, 2006, he diagnosed occupational asthma and noted that appellant’s symptoms
worsened after exposure to the workplace. Dr. Al-Nashif opined that appellant needed to work
in an area without chemical exposure.
Appellant requested a transfer to a lower grade position of program support assistant at
the employing establishment on March 5, 2007 which was granted effective that date. By
decision dated June 11, 2007, OWCP found that the position of program support assistant fairly
and reasonably represented appellant’s wage-earning capacity and reduced his compensation
based on his wage-earning capacity in this position.
Dr. Al-Nashif completed a report on January 23, 2012 and diagnosed bronchial asthma,
obstructive sleep apnea, allergic rhinitis, and hypertension.
On September 10, 2013 appellant filed a claim for a schedule award (Form CA-7). In a
letter dated September 18, 2013, OWCP requested that appellant provide additional medical

2

evidence addressing his permanent impairment in accordance with the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.2
OWCP referred appellant’s medical records and his request for a schedule award to the
OWCP medical adviser on November 4, 2013. In a report dated November 10, 2013, an OWCP
medical adviser requested pulmonary function studies to determine if appellant had any
permanent impairment as a result of his accepted condition of asthma.
Dr. Al-Nashif completed a note following his April 12, 2013 examination of appellant in
which he diagnosed occupational asthma. He reported that appellant’s symptoms occurred at
work after chemical exposure and that appellant’s symptoms worsened in the workplace.
Dr. Al-Nashif opined that appellant’s workplace exposure caused a permanent condition and
permanent restrictions from exposure to chemicals.
OWCP referred appellant for a second opinion examination with Dr. Robert Walter, a
Board-certified pulmonologist, on June 6, 2014. Dr. Walter examined appellant on July 8, 2014
and noted his history of chemical exposure in the performance of duty. He found that appellant’s
nose was normal and that his mouth and throat exhibited prominent turbinate with somewhat
boggy, blue mucosa. Dr. Walter found that appellant used normal effort in his pulmonary
examination with no stridor, respiratory distress, wheezes, rales, or tenderness. He diagnosed
occupational asthma and noted that appellant had exhibited bronchial hyperresponsiveness while
working at the employing establishment since 2006. Dr. Walter opined that appellant’s
condition was permanent and had reached maximum medical improvement (MMI). He reported
that appellant had continued symptoms of runny nose, nasal congestion, facial pressure, and
wheezing or dyspnea. Dr. Walter reported that appellant used his short acting beta agnostic
(SABA) inhaler twice a day and about one canister a month. Appellant explained that he
awakened most nights with wheezing and was able to climb only one flight of stairs without
resting. Dr. Walter noted that asthma severity was rated on a multidimensional scale, including
physiology, clinical, and functional assessment. He found that appellant’s asthma was not wellcontrolled and his impairment rating would be class 3, 28 percent, based on clinical perimeters.
Dr. Walter reported that appellant’s spirometry was normal, but that his prior monitoring
suggested significant airflow variability. He provided appellant’s pulmonary function testing.
This demonstrated a forced expectory volume within 1 second (FEV1) and forced vital capacity
(FVC) ratio of 104 percent predicted which was normal, spirometry within normal limits, lung
volumes within normal limits, and normal diffusing capacity.
OWCP’s medical adviser reviewed the medical record as well as Dr. Walter’s report on
September 30, 2014 and determined that appellant had reached MMI. He reported that the
record before OWCP did not support that appellant had been treated for pulmonary mediated
symptoms since 2006. OWCP’s medical adviser applied the A.M.A., Guides3 to the pulmonary
function test results and found no ratable impairment of either lung. He concluded that
appellant’s pulmonary conditions had resolved.

2

A.M.A., Guides, 6th ed. (2009).

3

A.M.A., Guides 90, Table 5-5, Criteria for Rating Permanent Impairment due to Asthma.

3

By decision dated September 30, 2014, OWCP denied appellant’s claim for a schedule
award as the evidence of record was insufficient to establish a ratable impairment to a scheduled
member.
On October 30, 2014 appellant requested a review of the written record from OWCP’s
Branch of Hearings and Review. He argued that OWCP’s medical adviser had improperly
applied Table 5-4 Pulmonary Dysfunction,4 rather than Table 5-5 of the A.M.A., Guides, which
addresses impairments due to asthma. Appellant argued that he required medication to treat his
condition and that he had frequent attacks as documented by Drs. Al-Nashif and Walter. In
support of this request, he submitted notes dated June 19, 2007, November 2, 2010, and April 15,
2013 from Dr. Mohammad Zakiullah, a general practitioner, diagnosing bronchial asthma.
These documents had not previously been in the record. Appellant also resubmitted
Dr. Al-Nashif’s January 23, 2012 note and a note dated April 12, 2013.
In a decision dated April 17, 2015, OWCP’s hearing representative performed a review
of the written record and affirmed OWCP’s September 30, 2014 decision denying appellant’s
claim for a schedule award. She found that the weight of the medical evidence failed to establish
a ratable pulmonary impairment for schedule award purposes.
Appellant requested reconsideration on June 1, 2015. He asserted that he had a class 3
impairment for 28 percent permanent impairment due to occupational asthma and that he
required further medical treatment. Appellant resubmitted Dr. Walter’s July 8, 2014 report. He
also submitted additional medical records addressing his left ankle injury in 2014.
By decision dated August 24, 2015, OWCP declined to reopen appellant’s claim for
consideration of the merits finding that the evidence he submitted was repetitious or irrelevant.
Appellant again requested reconsideration on October 16, 2015. He provided his
interpretation of Dr. Walter’s second opinion report. Appellant resubmitted a July 8, 2014 and a
new note dated May 29, 2015 from Dr. Walter. Dr. Walter reviewed OWCP’s decision with
appellant on May 29, 2015 and contended that normal spirometry did not exclude the diagnosis
of asthma, contrary to OWCP’s opinion. He also opined that OWCP used only a single
dimension of the A.M.A., Guides rating scale to determine appellant’s disability.
Dr. Walter also completed an October 13, 2015 report. He noted that asthma was
characterized by an episodic increase in airflow obstruction, which could be fully normalized
between exacerbations. Dr. Walter found that measuring asthma required multi-dimensional
tools and that reliance on a single metric such as FEV1 did not appropriately capture disease
severity. He noted that the current A.M.A., Guides recognized that spirometry/FEV1 was
variable and depended on adequacy of therapy. Dr. Walter contended that FEV1 could be
entirely normal after a dose of short-activing beta agonist. He reported that the A.M.A., Guides
provide for both bronchial hyper-responsiveness and FEV1 in quantifying disease severity.
Dr. Walter opined that a disability determination using solely FEV1 would not comport with
these standards. He noted that appellant had documented bronchial hyper-responsiveness
evidenced by his serial pulmonary function tests and peak flow measures. Dr. Walter noted that
4

A.M.A., Guides 88, Table 5-4.

4

the degree of appellant’s bronchial hyper-responsiveness had not been quantified. He noted, “It
is notable that he, at our last encounter, was on daily inhaled steroids as well as leukotriene
inhibitors and was still using daily inhaled bronchodilators. This would suggest, using the
A.M.A., Guides, at least a mild/moderate (i.e., class 2 or 3) disability.
By decision dated January 12, 2016, OWCP declined to reopen appellant’s claim for
consideration of the merits. It found that Dr. Walter’s notes were cumulative.
LEGAL PRECEDENT
FECA provides in section 8128(a) that OWCP may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.5
Section 10.606(b)(3) of the Code of Federal Regulations provides that a claimant may obtain
review of the merits of the claim by submitting in writing an application for reconsideration
which sets forth arguments or evidence and shows that OWCP erroneously applied or interpreted
a specific point of law; or advances a relevant legal argument not previously considered by
OWCP; or includes relevant and pertinent new evidence not previously considered by OWCP.6
Section 10.608 of OWCP’s regulations provides that when a request for reconsideration is
timely, but does meet at least one of these three requirements, OWCP will deny the application
for review without reopening the case for a review on the merits.7 Section 10.607(a) of OWCP’s
regulations provides that to be considered timely an application for reconsideration must be
received by OWCP within one year of the date of OWCP’s merit decision for which review is
sought.8
It is well established that the requirement for reopening a claim for further merit review
before OWCP does not require a claimant to submit all evidence necessary to discharge his
burden of proof. Rather, the requirement for reopening a case specifies only that the evidence be
relevant, pertinent, and not previously considered by OWCP. The presentation of such new
evidence creates the necessity for review of the full case record in order to properly determine
whether the newly submitted evidence warrants modification of an earlier decision.9
ANALYSIS
The Board finds that OWCP improperly declined to reopen appellant’s claim for
consideration of the merits.

5

5 U.S.C. §§ 8101-8193, 8128(a).

6

20 C.F.R. § 10.606(b)(3).

7

Id. at § 10.608.

8

Id. at § 10.607(a). Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4
(October 2011).
9

F.D. (S.D.), 58 ECAB 413 (2007).

5

In support of his October 16, 2015 reconsideration request, appellant submitted new
reports dated May 29 and October 13, 2015 from OWCP’s second opinion physician, Dr. Walter.
In these reports, Dr. Walter provided further rationale in support of his opinion which disagreed
with the application of the A.M.A., Guides by OWCP’s medical adviser and he again specifically
noted that appellant’s permanent impairment based on asthma should not be evaluated solely on
his FEV1 and spirometry results and that the hearing representative had inaccurately
characterized his opinion. He also further opined that appellant had class 2 or class 3 impairment
under the A.M.A., Guides.10 The Board finds that this report constitutes relevant and pertinent
new evidence not previously considered by OWCP. Appellant’s request for reconsideration met
one of the standards for obtaining merit review of his case.11 Accordingly, he is entitled to a
merit review. The Board will, therefore, set aside OWCP’s January 12, 2016 decision and
remand the case for a de novo decision on appellant’s claim for an additional schedule award.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for further review of
the merits of his schedule award claim as he submitted relevant and pertinent new evidence not
previously considered by OWCP.

10

A.M.A., Guides 90, Table 5-5.

11

L.Y., Docket No. 15-1344 (issued March 10, 2016).

6

ORDER
IT IS HEREBY ORDERED THAT the January 12, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: October 20, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

